Sup. Ct. Pa. Motion for leave to proceed in forma pau-peris granted. Certiorari granted limited to Questions 1 and 2 presented by the petition which read as follows:
1. “Should petitioners receive cumulative sentences for contempt of court imposed at the end of a trial where the total effective sentence received must be used rather *1064than the individual sentences in order to determine the seriousness of the contempt and thereby determine whether the accused should be afforded the right to a jury trial?”
2. “Should the strong possibility of a substantial term of imprisonment require that an accused be afforded the right to a jury trial?”